856 F.2d 197
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Fayman WOOSLEY and Dan Woosley d/b/a Kirby Woosley and Son,International;  and d/b/a Kirby and Son Lumber Company;  andCarolyn Woosley, Executrix of the Estate of James T.Woosley, Deceased, Plaintiffs-Appellants,v.Leyenaar HARDHOUT;  Salamanca Lumber Company, Inc.;  and DanTaapken, Defendants-Appellees.
No. 87-6191.
United States Court of Appeals, Sixth Circuit.
Aug. 22, 1988.

Before KEITH, KENNEDY and DAVID A. NELSON, Circuit Judges.
PER CURIAM.


1
This case is before us on appeal from a judgment entered by the district court (Allen, J.) after a trial to the bench.  We AFFIRM the judgment for the reasons stated in the district court's findings of fact and conclusions of law.